DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert T. Wittmann on 09/08/2021.

The application has been amended as follows: 
1. (Currently Amended) An apparatus for intra prediction of a current block of a frame of a video signal, the frame comprising a plurality of blocks, the plurality of blocks including the current block and a set of neighboring blocks, the neighboring blocks adjoining the current block, each 
a processor configured to:
determine a fitting plane on a basis of a plurality of reference samples, the plurality of reference samples comprising samples of the neighboring blocks, wherein the fitting plane defines, for any position within the frame, a respective fitting sample value; and
predict, for a selected directional intra prediction mode, sample values of the plurality of samples of the current block based on the plurality of reference samples and fitting samples of the fitting plane;
wherein for the predict the sample values of the plurality of samples of the current block, the processor is configured to:
determine, for each reference sample, a respective reference offset value between the reference sample value and the corresponding fitting sample value:
determine, for a respective sample value of the plurality of samples of the current video coding block, a respective sample propagated/interpolated offset value based on at least a subset of a plurality of reference offset values and the selected directional intra prediction mode; and
generate a respective sample value based on the respective sample propagated/interpolated offset value and the fitting sample value of the respective fitting sample.
2. (Previously Presented) The apparatus of claim 1, wherein the fitting plane corresponds to the following equation:

    PNG
    media_image1.png
    158
    530
    media_image1.png
    Greyscale

3. (Previously Presented) The apparatus of claim 2, wherein the processor is further configured to perform a multi-linear regression, comprising a least squares method, for determining the fitting plane parameters based on the plurality of reference samples.
4. (Previously Presented) The apparatus of claim 3, wherein the processor is further configured to clip the respective fitting plane parameters a, b and/or c, in case the respective fitting plane parameters a, b and/or c lie outside of respective predefined allowable ranges of fitting plane parameters.
5. (Cancelled).
6. (Currently Amended) The apparatus of claim [[5]] 1, wherein the processor is further configured to generate the respective sample value based on the respective sample propagated/interpolated offset value and the fitting sample value of the respective fitting sample by adding the respective sample propagated/interpolated offset value to the fitting sample value of the respective fitting sample.
7. (Currently Amended) The apparatus of claim [[5]] 1, wherein the processor is further configured to predict the respective sample propagated/interpolated offset value at each sample position based on at least the subset of the plurality of reference offset values and the selected directional intra prediction mode based on an intra prediction mode defined in the HEVC/H.265 standard or a standard evolved therefrom.

8. (Previously Presented) The apparatus of claim 1, wherein the set of neighboring blocks of the current block comprises at least one of a video coding block above the current block and a video coding block to the left of the current block.
9, (Previously Presented) The apparatus according to claim 1, further comprising:
an encoding device configured to encode the current block on a basis of a predicted video coding block.
10. (Previously Presented) The apparatus according to claim 1, further comprising:
a restoration device configured to restore a video coding block on the basis of an encoded video coding block and a predicted video coding block.
11. (Currently Amended) A method for intra prediction of a current block of a frame of a video signal, the frame comprising a plurality of blocks, the plurality of blocks including the current block and a set of neighboring blocks, the neighboring blocks adjoining the current block, each block comprising a plurality of samples, each sample having a position and a sample value, the method comprising:
determining a fitting plane on a basis of a plurality of reference samples, the plurality of reference samples comprising samples of the neighboring blocks, wherein the fitting plane defines, for any position within the frame, a respective fitting sample value; and
predicting, for a selected directional intra prediction mode, sample values of the plurality of samples of the current block based on the plurality of reference samples and fitting samples of the fitting plane;
wherein the predicting the sample values of the plurality of samples of the current block, comprises:
determining, for each reference sample, a respective reference offset value between the reference sample value and the corresponding fitting sample value; 
determining, for a respective sample value of the plurality of samples of the current video coding block, a respective sample propagated/interpolated offset value based on at least a subset of a plurality of reference offset values and the selected directional intra prediction mode; and 
generating a respective sample value based on the respective sample propagated/interpolated offset value and the fitting sample value of the respective fitting sample.
12. (Currently Amended) A non-transitory computer-readable medium comprising program code which, when executed by a processor, causes the processor to facilitate execution of a method for intra prediction of a current block of a frame of a video signal, the frame comprising a plurality of blocks, the plurality of blocks including the current block and a set of neighboring blocks, the neighboring blocks adjoining the current block, each block comprising a plurality of samples, each sample having a position and a sample value, the method comprising:
determining a fitting plane on a basis of a plurality of reference samples, the plurality of reference samples comprising samples of the neighboring blocks, wherein the fitting plane defines, for any position with the frame, a respective fitting sample value; and
predicting, for a selected directional intra prediction mode, sample values of the plurality of samples of the current block based on the plurality of reference samples and fitting samples of the fitting plane; 
wherein the predicting the sample values of the plurality of samples of the current block, comprises: 
determining, for each reference sample, a respective reference offset value between the reference sample value and the corresponding fitting sample value: 
determining, for a respective sample value of the plurality of samples of the current video coding block, a respective sample propagated/interpolated offset value based on at least a subset of a plurality of reference offset values and the selected directional intra prediction mode; and 
generating a respective sample value based on the respective sample propagated/interpolated offset value and the fitting sample value of the respective fitting sample.
13. (Previously Presented) The method of claim 11, wherein the fitting plane corresponds to the following equation:
	
    PNG
    media_image2.png
    136
    496
    media_image2.png
    Greyscale

14. (Previously Presented) The method of claim 11, further comprising performing a multi-linear regression, comprising a least squares method, for determining the fitting plane parameters based on the plurality of reference samples.

16. (Cancelled).
17. (Currently Amended) The method of claim [[16]] 11, further comprising generating the respective sample value based on the respective sample propagated/interpolated offset value and the fitting sample value of the respective fitting sample by adding the respective sample propagated/interpolated offset value to the fitting sample value of the respective fitting sample.
18. (Currently Amended) The method of claim [[16]] 11, further comprising predicting the respective sample propagated/interpolated offset value at each sample position based on at least a subset of the plurality of reference offset values and the selected directional intra prediction mode based on an intra prediction mode defined in the HEVC/H.265 standard or a standard evolved therefrom.
19. (Previously Presented) The method of claim 11, wherein the set of neighboring blocks of the current block comprises at least one of a video coding block above the current block and a video coding block to the left of the current block.

Response to Arguments
Applicant’s arguments, filed in interview summary 09/08/2021, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-4, 6-15, 17-19 has been withdrawn. 

Allowable Subject Matter
Based on the foregoing reasons, Claims 1-4, 6-15, 17-19, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an apparatus and method for intra prediction of a block of a frame comprising a processor to determine a fitting plane on a basis of reference samples of neighboring blocks to define a fitting sample value for any position within the frame using fitting plane parameter.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
predict, for a selected directional intra prediction mode, sample values of the plurality of samples of the current block based on the plurality of reference samples and fitting samples of the fitting plane; 
wherein the processor is further configured to clip the fitting plane parameters a, b and/or c in response to the fitting plane parameters a, b and/or c lying outside of respective predefined allowable ranges of the fitting plane parameters.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Guo (US 20140092980 A1) a method and apparatus for intra prediction for a current block using directional intra prediction based on neighboring pixels around the current block are disclosed. However, it is silent on using a fitting plane on a basis of reference samples of neighboring blocks
Ichigaya (Description of video coding technology proposal by NHK and Mitsubishi) discloses a global planer prediction for two dimensional predictions where the current block to be predicted and the constructed neighboring samples are fit to a plane surface. However, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486